Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should end with a period (.) instead of a common (,).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (U.S. Patent 7,254,330 B2) in view of Dallesasse (U.S. Patent Application Pub. 2008/0095541 A1).
Regarding claim 1, Pratt et al. teaches in FIG. 3 an optical transceiver comprising: a first port (the port connecting WDM 214 to cross-connection unit 22 via signal 216) which accommodates an optical cable (the connection between cross-connection unit 22 and OLT 24 is a fiber connection 62; it is reasonable or obvious to assume that the connection between cross-connection unit 22 and WDM 214 is also a fiber connection) through which an upstream optical signal in which a reception wavelength optical signal according to a first standard and a reception wavelength optical signal according to a second standard coexist (Pratt et al. teaches in col. 7, line 50 that the signal 216 comprises a CWDM standard and a baseline standard), and a downstream optical signal, in which a transmission wavelength optical signal according to the first standard and a transmission wavelength optical signal according to the second standard coexist, are transmitted; a second port (the port connected to CWDM OLT 210 via T-band signal 208) which accommodates an optical cable (the connection between cross-connection unit 22 and OLT 24 is a fiber connection 62; it is reasonable or obvious to assume that the connection between WDM 214 and CWDM OLT 210 is also a fiber connection) through which the reception wavelength optical signal according to the second standard and the transmission wavelength optical signal according to the second standard are transmitted; a coexistence element (WDM 214) which divides an optical path of the reception wavelength optical signal according to the first standard and the reception wavelength optical signal according to the second standard which are received through the optical cable accommodated in the first receptacle, transmits the reception wavelength optical signal according to the second standard through the optical cable accommodated in the second port, changes an optical path of the transmission wavelength optical signal according to the second standard received through the optical cable accommodated in the second receptacle, and transmits the transmission wavelength optical signal according to the second standard through the optical cable accommodated in the first receptacle; and a first standard optical signal converter which photoelectrically converts the reception wavelength optical signal according to the first standard transmitted from the coexistence element and electro-optically converts a signal for data to be transmitted to the transmission wavelength optical signal according to the first standard (FIG. 3 shows the detailed structure of OLT 24 in the lower part of central office 16; the same structure is applicable to the OLT 24 that is connected to the WDM 214; Pratt et al. teaches in col. 4, lines 28-31 optical-electrical converter (OEC) 58, and an optical-electrical converter 60). The difference between Pratt et al. and the claimed invention is that Pratt et al. does not teach receptacle for each of the first port and second port. Dallesasse teaches in FIG. 2 that optical transceiver and associated optical/electrical components can be housed in a modular package using receptacle for fiber connection. One of ordinary skill in the art would have been motivated to combine the teaching of Dallesasse with the system of Pratt et al. because using receptacles for fiber connection makes it easy to change the connection such as moving the equipment around, changing a fiber cable with different length.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use receptacles for fiber connection, as taught by Dallesasse, in the system of Pratt et al. Furthermore, in FIG. 2 of Pratt et al. the WDM 214 and the OLT 24 can be combined to read on the instant claim because it has been held that the use of a one-piece construction instead of the structure disclosed in Pratt et al. as two modules would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. and Dallesasse as applied to claim 1 above, and further in view of Mosti et al. (U.S. Patent Application Pub. 2021/0396933 A1) and Yuan (U.S. Patent Application Pub. 2014/0355984 A1).
Pratt et al. and Dallesasse have been discussed above in regard to claim 1. Regarding claim 2, Dallesasse further teaches in FIG. 2 a housing and Pratt et al. teaches in FIG. 3 WDM filter. The difference between Pratt et al. and Dallesasse and the claimed invention is that Pratt et al. and Dallesasse do not teach using mirrors to change the direction of optical signal path. However, it is well known in the art to use mirrors for changing the direction of light propagation. For example, Mosti et al. teaches in FIG. 2 mirror 112 for changing the light so that light of particular wavelength reflected by filter 110 or 114 are directed between ports 102 and 202; Yuan teaches in FIG. 12 using mirrors 28a and 28b to direct light between ports associated with fiber 38 and block 68. One of ordinary skill in the art would have been motivated to combine the teaching of Mosti et al. and Yuan with the modified system of Pratt et al. and Dallesasse because changing the direction of light path allows the positioning of the receptacles in convenient places.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use mirrors to direct the light path between the first and second receptacles, as taught by Mosti et al. and Yuan, in the modified system of Pratt et al. and Dallesasse.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




skl10 July 2022




/SHI K LI/Primary Examiner, Art Unit 2637